[Cite as Rivenbark v. Discount Drug Mart, 2018-Ohio-4072.]


STATE OF OHIO                    )                       IN THE COURT OF APPEALS
                                 )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

CLIFF RIVENBARK                                          C.A. No.   17CA0089-M

        Appellant

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
DISCOUNT DRUG MART                                       COURT OF COMMON PLEAS
                                                         COUNTY OF MEDINA, OHIO
        Appellee                                         CASE No.   14CIV0682

                                DECISION AND JOURNAL ENTRY

Dated: October 9, 2018



        CARR, Judge.

        {¶1}    Plaintiff-Appellant Clifford Rivenbark appeals from the judgment of the Medina

County Court of Common Pleas. This Court affirms.

                                                    I.

        {¶2}    Mr. Rivenbark began working for Defendant-Appellee Discount Drug Mart

(“Drug Mart”) in 1999 in Drug Mart’s manager training program. In 2002, Mr. Rivenbark

sought treatment for worsening depression and was ultimately diagnosed with bipolar disorder.

During this time period Mr. Rivenbark also began experiencing difficulties in his position and

ultimately chose to be transferred to the Drug Mart warehouse in 2004 and began working as a

stocker.

        {¶3}    In September 2007, Mr. Rivenbark went to Cleveland to pick up some Cavs

tickets and, while he was in a crosswalk, he was struck by a car. Mr. Rivenbark sustained

serious injuries, including fractures to his left tibia and fibula. Those leg injuries required
                                                2


surgical repair which included stabilization with screws and plates. Mr. Rivenbark utilized leave

under the Family Medical Leave Act (“FMLA”) and returned to work in early January 2008

without any restrictions.

       {¶4}    However, shortly after he returned to work, Mr. Rivenbark found it difficult to

work an entire 40-hour work week as the work that he was doing was causing strain to his legs.

Mr. Rivenbark also began to feel that he was being harassed and forced to do work that other

employees in his position were not required to do. In December 2008, following a meeting with

Mr. Rivenbark, the then director of human resources wrote Mr. Rivenbark a letter. In that letter,

the director noted Mr. Rivenbark’s concerns with respect to the duties of his job and their effects

on his legs, and raised the issue of whether Mr. Rivenbark’s injuries might affect his ability to

perform the job or cause him to pose a threat to himself or a co-worker. The letter further

informed Mr. Rivenbark that he would be placed on light duty until Drug Mart received a letter

from his physician stating that he did not pose a direct threat to himself or others.          Mr.

Rivenbark’s physician responded to the request and indicated that, with reasonable

accommodation, Mr. Rivenbark could perform the job and not pose a direct threat to the safety of

himself or others.

       {¶5}    Due to swelling in his legs, Mr. Rivenbark began using his break time to go to his

car to elevate his leg. Because of that, Mr. Rivenbark was often a few minutes late back to work

and would accumulate attendance points on his record. In order to address the issue, Mr.

Rivenbark went to his doctor and got a handicap parking sticker to park closer and began using

an unoccupied room to elevate his leg. In April 2009, Mr. Rivenbark’s doctor submitted a note

requesting that Mr. Rivenbark be given a few extra minutes to warm-up following a period of

inactivity. Bob Waugh, the director of distribution at Drug Mart, who managed the warehouse,
                                                3


responded to Mr. Rivenbark’s request for additional time to warm-up and stated that he would be

granted an extra fifteen minutes of unpaid time at each lunch period that he may or may not need

to use. That additional time was to be “applied toward [his] allotted FMLA time.”

       {¶6}    In 2010, a position opened up for an order selector at the Drug Mart warehouse

and Mr. Rivenbark applied for it. He knew that he had worked well with that supervisor in the

past and was hoping to get away from some of the harassment he believed he was experiencing

in the stocker position. As an order selector, Mr. Rivenbark was responsible for pulling the

orders for a store and placing them into totes. Representatives from Drug Mart maintained that

order selectors were to pull items for one store at a time; however, Mr. Rivenbark maintained

there was no one way order selectors performed the job. In order to walk as little as possible

given his injuries, from June 2010 to October 2010, Mr. Rivenbark pulled items for more than

one store at a time.

       {¶7}    In the fall of 2010, Drug Mart management became aware that Mr. Rivenbark was

pulling items for four stores at a time. When this was initially discovered, Mr. Rivenbark was

instructed to only pull one store at a time. However, the management at Drug Mart reported the

issue to human resources and discussions were had and it was agreed that Mr. Rivenbark could

be allowed to pull two stores at a time. In addition, there were times when employees were sent

to help Mr. Rivenbark, as was done with all employees.          Mr. Waugh indicated that Mr.

Rivenbark sometimes turned the help away, stating that he did not wish to have it.

       {¶8}    Mr. Rivenbark disputed that Drug Mart returned to allowing him to pull two

stores at a time and maintained that that accommodation was removed in December 2010. Drug

Mart representatives maintained that after the accommodation was reinstated, it was not taken

away again.
                                                4


       {¶9}    Irrespective, Drug Mart did request that Mr. Rivenbark provide documentation

from his physician about his limitations and described the accommodation of pulling two stores

as temporary. In December 2010, Mr. Rivenbark’s physician sent a letter to Drug Mart human

resources indicating that, under Mr. Rivenbark’s “current work conditions he [could] get through

the entire work day without much difficulty (very little pain and swelling). If there were to be a

change in his work routine then this could cause increased pain and swelling. A change could

also cause a decrease in his level of functioning. His accommodation should be continued[.]”

The director of human resources responded to Mr. Rivenbark’s physician in writing. The letter

expressed that, based upon the doctor’s reply, Drug Mart was uncertain what Mr. Rivenbark’s

physical limitations were. The letter mentioned that Mr. Rivenbark had relayed a concern about

how much he could walk and requested that the physician indicate a percentage of time that Mr.

Rivenbark could stand or walk in an eight hour day. In March 2011, Mr. Rivenbark’s physician

responded with a letter stating that it was his understanding that Mr. Rivenbark was walking

frequently at work and that by the end of the week he was experiencing increased pain and

swelling. The doctor expressed that it would be in Mr. Rivenbark’s best interests to accomplish

his work with the least amount of walking. Representatives of Drug Mart maintained that the

doctor’s responses were insufficient to document Mr. Rivenbark’s limitations and restrictions.

       {¶10}     In May 2011, Mr. Rivenbark took his concerns to the president of the retail

division of Drug Mart and had a meeting with him and the vice president of loss prevention and

business development. Mr. Rivenbark asserted that he again requested that he be allowed to pull

two stores at a time and informed them that he would be taking his concerns outside the

company. According to Mr. Rivenbark, the vice president told Mr. Rivenbark that “[w]e’re

going to turn it around on you 180 degrees.”
                                                5


       {¶11} In 2012, Mr. Rivenbark took several weeks of FMLA leave and also had multiple

other absences. After Mr. Rivenbark was absent for a couple days near the end of July 2012,

when he returned, he discovered that he was transferred to working in staging in the warehouse.

Mr. Rivenbark’s hours and pay were not decreased, but Mr. Rivenbark nonetheless viewed the

transfer as a demotion and was not happy about it. Representatives of Drug Mart maintained that

the transfer was necessary in light of the nature of the order selector job and Mr. Rivenbark’s

absences which negatively impacted the order selection process. In addition, the staging position

involved less walking which Drug Mart believed was more in line with Mr. Rivenbark’s

limitations. However, Mr. Rivenbark found the position more physically challenging as it

involved more lifting.

       {¶12} Over the next few weeks, Mr. Rivenbark had multiple meetings with Drug Mart

management and human resources employees where he expressed his displeasure with the

transfer and the difficulties he was having in the new position, including a workplace injury. The

human resources manager, Leigh Ring, met with Mr. Rivenbark on multiple occasions after his

transfer to staging. According to Ms. Ring, Mr. Rivenbark was more angry, irrational, and

unreasonable by the end of July 2012.

       {¶13} On August 9, 2012, Mr. Rivenbark met with Ms. Ring again.                During the

encounter, Ms. Ring became frightened of Mr. Rivenbark and when he went to pull something

out of his pocket, which turned out to be a letter, she became concerned it might be a gun. Ms.

Ring described Mr. Rivenbark as becoming increasingly angry, accusatory, and animated. She

indicated that Mr. Rivenbark flexed his muscles and also was tearing paper into tiny pieces and

dropping the pieces on the desk. She indicated that his hands were trembling when he talked. At

one point, Ms. Ring told Mr. Rivenbark that he was intimidating her but Mr. Rivenbark did not
                                                6


respond to the statement. Mr. Rivenbark’s letter, which he prepared and read to Ms. Ring,

detailed his frustration with Drug Mart’s failure to grant his accommodation requests and

expressed concern over possible future retaliation. Mr. Rivenbark indicated that he wanted a

response within 10 days from Drug Mart so that he could pursue other action as necessary. Mr.

Rivenbark did not yell at Ms. Ring or threaten her. Nonetheless, Ms. Ring felt afraid and

reported the interaction to Mr. Waugh. Ultimately, Drug Mart terminated Mr. Rivenbark. Drug

Mart maintained it did so based upon Mr. Rivenbark’s intimidation of Ms. Ring on August 9,

2012. Mr. Rivenbark believed that Drug Mart terminated him for requesting accommodations.

Mr. Rivenbark was also notified that he was no longer permitted on Drug Mart property.

          {¶14} In 2013, Mr. Rivenbark filed a complaint against Drug Mart containing four

counts. Count one was a public policy tort claim, count two alleged disability discrimination in

violation of R.C. 4112.02 et seq, count three alleged retaliation in violation of R.C. 4112.02(I),

and count four involved the denial of public access to Drug Mart’s property. Ultimately, only

count three, the alleged violation of R.C. 4112.02(I), was submitted to the jury for consideration.

The jury found in favor of Drug Mart on that count. The jury specifically found Drug Mart did

not terminate Mr. Rivenbark because he requested a physical accommodation or because he

objected to Drug Mart’s response to his request for accommodation. The trial court entered

judgment accordingly.

          {¶15} Mr. Rivenbark appealed; however, this Court dismissed the attempted appeal as

non-final concluding some counts were not resolved.         The trial court issued an additional

judgment entry and Mr. Rivenbark appealed, pro se, raising six assignments of error for our

review.
                                                 7


                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN EXCLUDING ANY MENTION OF
       BIPOLAR DISORDER IN THE SECOND HALF OF THE TRIAL AND IN
       INSTRUCTING THE JURY NOT TO CONSIDER M. RIVENBARK’S
       BIPOLAR DISORDER FOR ANY REASON DURING THEIR
       DELIBERATIONS.

       {¶16} Mr. Rivenbark argues in his first assignment of error that the trial court erred in

excluding any mention of bipolar from the second half of the trial and in instructing the jury not

to consider Mr. Rivenbark’s bipolar diagnosis in rendering a verdict.

                                            Background

       {¶17} During Mr. Rivenbark’s presentation of evidence, he offered the testimony of Dr.

Michael Seng, Mr. Rivenbark’s psychiatrist who treated Mr. Rivenbark for bipolar disorder. Dr.

Seng was presented as a fact witness, not an expert witness. At the end of Mr. Rivenbark’s

presentation of evidence, Drug Mart moved for a directed verdict. In discussing the motion with

the parties, the trial court asked Mr. Rivenbark’s counsel whether he was claiming that Drug

Mart failed to accommodate his bipolar disorder or just the physical injury. Counsel for Mr.

Rivenbark responded that the failure to accommodate related to Mr. Rivenbark’s leg injury, not

his bipolar disorder. The trial court then stated the following:

       It is the Court’s ruling that there has been no evidence relating to the bipolar
       disorder as it being a disability that’s relevant to this case. There’s been no
       requests for accommodation. Dr. Seng didn’t testify to anything, any behaviors of
       the [Plaintiff] related to this case were caused by the bipolar disorder[.] What this
       means is that there will be no further mention of the bipolar in this case. Dr. Seng
       did not testify that your client’s actions on the date that he was terminated or the
       date that he read the letter were caused by this bipolar so we’re done with the
       bipolar.

       {¶18} Mr. Rivenbark’s counsel attempted to interject something, but the trial court

continued, saying, “[w]e’re done with the bipolar. That is no longer an issue in this case. It is
                                                8


more prejudicial than it is probative and you have not established it through any medical

testimony.” The parties’ counsel then sought clarification about what could be presented. At the

end of the discussion, the court stated that, “in the Court’s opinion, anything to do with the

bipolar is not relevant to the pertinent issue in this matter.” Mr. Rivenbark’s counsel did not

object and instead said, “All right, Your Honor. Fine. I’ll work with that.”

        {¶19} Notwithstanding the foregoing, during the admission of Mr. Rivenbark’s exhibits,

Dr. Seng’s notes were initially admitted without any objection. Following a break, the trial court

informed the jury that “the scope of the case has been narrowed and at this point in time [the jury

is] no longer to consider any issues related to any allegation of failure to accommodate issues of

bipolar disorder. The sole issue in the case at this time will now be whether [] Drug Mart failed

to accommodate and/or wrongfully discharged [Mr. Rivenbark] in retaliation for requesting an

accommodation as it relates to injuries to his leg and any limitations imposed by that leg injury.”

The trial court then asked Mr. Rivenbark’s counsel if that was accurate, and his counsel agreed

that it was.

        {¶20} After the presentation of Drug Mart’s case, the issue of the admission of Dr.

Seng’s notes again was raised. After a long discussion, during which counsel for Drug Mart

initially agreed with their admission, counsel for Drug Mart ultimately objected to their

admission. Counsel for Mr. Rivenbark then said, “All right. Fine. They’re out.”

        {¶21} With respect to jury instructions, both parties did submit proposed instructions

prior to trial. When the trial court brought up the issue at the end of trial, Mr. Rivenbark’s

counsel stated that he anticipated that he would get together with opposing counsel “and work

out any disputes and submit it to the Court[.]” Drug Mart’s counsel seemed skeptical of the idea

but Mr. Rivenbark’s counsel told the trial court that he believed they would “get this worked
                                                9


out.” The trial court agreed to let the attorneys do so. When the matter was back on the record,

the trial court asked Mr. Rivenbark’s counsel whether he had any objections to the jury

instructions as they were submitted. Mr. Rivenbark’s counsel replied that the jury charge was

acceptable.

       {¶22} The instructions read to the jury included the following: “During the presentation

of Mr. Rivenbark’s case, you heard testimony regarding Mr. Rivenbark’s bipolar disorder. This

is no longer an issue in the case and is irrelevant to your verdict. You are, therefore, instructed

not to consider Mr. Rivenbark’s bipolar disorder as you deliberate and reach a verdict.” After

reading the instructions to the jury, the trial court asked whether Mr. Rivenbark’s counsel had

anything to add and Mr. Rivenbark’s counsel responded in the negative.

                                           Discussion

       {¶23} Under the circumstances of this case, we conclude that Mr. Rivenbark failed to

preserve his argument that the trial court erred in excluding any mention of bipolar from the

second half of the trial and in instructing the jury not to consider Mr. Rivenbark’s bipolar

diagnosis in rendering a verdict.

       {¶24} Mr. Rivenbark’s counsel did not object to the court’s ruling to exclude evidence

related to bipolar from the remainder of the case. See Klossner v. Burr, 9th Dist. Wayne No.

16AP0069, 2018-Ohio-1663, ¶ 9 (“It is well settled that the failure to timely object to a possible

error results in a forfeiture of the issue for purposes of appeal.”) (Internal quotations and

citations omitted.) In fact, Mr. Rivenbark’s counsel appeared to acquiesce in the decision. In

addition, Mr. Rivenbark’s counsel did not object to the challenged jury instruction. See M.S. v.

Toth, 9th Dist. Medina No. 16CA0038-M, 2017-Ohio-7791, ¶ 38, citing Civ.R. 51(A). Instead,

it appears from the record, that it is more than likely that Mr. Rivenbark’s counsel collaborated
                                               10


on the instructions that were presented to the jury.       Accordingly, we conclude that Mr.

Rivenbark, at a minimum, forfeited these issues for review. Further, while Mr. Rivenbark

mentions plain error in his briefing, he has failed to develop a plain error argument and we

decline to do so on his behalf. See Cappara v. Avon Lake, 9th Dist. Lorain No. 16CA011014,

2017-Ohio-8262, ¶ 16.

       {¶25} While it appears that Mr. Rivenbark did contest the exclusion of Dr. Seng’s notes,

we note that a challenge to that precise issue is outside the scope of Mr. Rivenbark’s stated

assignment of error. See State v. Martynowksi, 9th Dist. Lorain No. 17CA011078, 2017-Ohio-

9299, ¶ 18. Moreover, even assuming that the issue was properly before us, in light of the jury

instructions which informed the jury that it should not consider Mr. Rivenbark’s bipolar disorder,

we fail to see how the exclusion of Dr. Seng’s notes, which presumptively discussed Mr.

Rivenbark’s bipolar condition, prejudiced Mr. Rivenbark. See Civ.R. 61.

       {¶26} Mr. Rivenbark’s first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED WHEN IT ALLOWED JANET KILBANE TO
       TESTIFY AS AN EXPERT AS TO MATTERS THAT WERE NOT BEYOND
       THE KNOWLEDGE AND EXPERIENCE OF LAYPERSONS AND INSTEAD
       WAS USED TO BOLSTER THE CREDIBILITY OF [DRUG MART] AND
       UNDERMINE THE CREDIBILITY OF PLAINTIFF.

       {¶27} Mr. Rivenbark argues in his second assignment of error that the trial court erred in

allowing a witness to testify as an expert as to matters that were not beyond the knowledge and

experience of laypersons.

                                          Background

       {¶28} As part of his claims, Mr. Rivenbark asserted that it was unlikely that he would be

employed again and sought front pay; Drug Mart disputed that claim. In order to support its
                                                11


argument, Drug Mart sought to have Janet Kilbane, a vocational specialist, testify in order to aid

the jury’s understanding of Mr. Rivenbark’s employability.

       {¶29} At the time of trial, Ms. Kilbane had worked in the field for 25 years. As a

rehabilitation counselor she chose to work with industrial injuries, which she described as largely

orthopedic and neurological. Ms. Kilbane indicated that all of the people she works with have

some sort of “barrier or impairment to overcome[.]” She explained that she often goes with

clients to doctors’ appointments to assist in the discussion about what is needed to get the person

back to work. She also conducts vocational assessments. She relayed that she will look at a

person’s restrictions and determine whether rehabilitation or retraining is needed, and whether

the person has transferrable skills. In addition, prior to suggesting retraining, she ensures that

jobs are available in that field and works with the person on how to be successful in obtaining a

job.

       {¶30} Ms. Kilbane testified that she reviews job descriptions and deals with issues like

work restrictions and accommodations on a regular basis. As part of her work, she relies on

software that allows her to input someone’s job history, impairments, and other information into

the program and the software will then list appropriate types of jobs for that person. It will list

both jobs the person is capable of doing at the time and jobs that the person can do with some

training. Ms. Kilbane also discussed that the Department of Labor statistics can be used to locate

median average wages for a job in a particular area and also show the growth rate for

employment in a particular county. Ms. Kilbane explained that sometimes people only look in

their backyards for jobs and the statistics can be helpful in convincing a person that a nearby

county might have better job prospects.
                                                 12


       {¶31} Ms. Kilbane then testified about the job transferability analysis she performed for

Mr. Rivenbark which included types of jobs that would be suitable for him and the job market in

his area and surrounding areas. Ms. Kilbane also discussed her familiarity with job searches and

online applications.   She went on to point out what she perceived as problems with Mr.

Rivenbark’s resume and detailed her understanding of Mr. Rivenbark’s job search.

                                            Discussion

       {¶32} “The admission or exclusion of expert testimony lies in the sound discretion of

the trial court and will, therefore, not be overturned absent an abuse of that discretion.” (Internal

quotations and citations omitted.) Magnum Steel & Trading, LLC v. Mink, 9th Dist. Summit

Nos. 26127, 26231, 2013-Ohio-2431, ¶ 35. “Evid.R. 702 governs the admissibility of expert

testimony in Ohio.” State v. Jackson, 9th Dist. Summit Nos. 27132, 27133, 27158, 27200, 2015-

Ohio-5246, ¶ 52. The rule permits a witness to testify as an expert if all of the following apply:

       (A) The witness’ testimony either relates to matters beyond the knowledge or
       experience possessed by lay persons or dispels a misconception common among
       lay persons;

       (B) The witness is qualified as an expert by specialized knowledge, skill,
       experience, training, or education regarding the subject matter of the testimony;
       [and]

       (C) The witness’ testimony is based on reliable scientific, technical, or other
       specialized information.

Evid.R. 702.

       {¶33} On appeal, Mr. Rivenbark only appears to challenge whether the expert’s

testimony was in compliance with Evid.R. 702(A). As a general proposition, we cannot say that

the trial court abused its discretion in allowing Ms. Kilbane to testify. While some aspects of job

searches may be within the knowledge of the average person, Ms. Kilbane had specific training

and years of experience evaluating people with impairments for job placement. The mere fact
                                              13


that members of the jury were employed does not mean that the jury would necessarily have

knowledge of Mr. Rivenbark’s employability or would know whether his skills were

transferrable to other positions.

       {¶34} Moreover, Mr. Rivenbark has not convinced us that any error in admitting the

testimony of Ms. Kilbane prejudiced him. See Civ.R. 61. Ms. Kilbane’s testimony related to a

damages issue; an issue that would only become relevant to the jury after it concluded that Drug

Mart was liable. Instead, the jury specifically found that Drug Mart did not terminate Mr.

Rivenbark because he requested a physical accommodation or because he objected to Drug

Mart’s response to his request for accommodation. Accordingly, the jury was not faced with

evaluating whether Mr. Rivenbark conducted an appropriate job search as such related to

determining an appropriate damages award.

       {¶35} To the extent that Mr. Rivenbark appears to be arguing that Ms. Kilbane’s

testimony was inappropriately used by Drug Mart in closing argument or elsewhere, such

arguments are outside the scope of Mr. Rivenbark’s stated assignment of error and will not be

considered. See Martynowksi, 2017-Ohio-9299, at ¶ 18.

       {¶36} With respect to Ms. Kilbane’s actual testimony, one of Mr. Rivenbark’s primary

contentions is that Ms. Kilbane’s testimony invaded the province of the jury because when she

testified that Mr. Rivenbark only completed one application, she was contradicting Mr.

Rivenbark’s testimony and was essentially passing upon Mr. Rivenbark’s credibility. Initially,

we note that we are not convinced that Ms. Kilbane’s testimony amounted to her opining on Mr.

Rivenbark’s credibility. Irrespective, the testimony Mr. Rivenbark complains about and objected

to was very similar to some of Ms. Kilbane’s earlier testimony, which Mr. Rivenbark has not

expressly challenged on appeal. Therein, Ms. Kilbane testified without objection that she only
                                                14


found one online application that Mr. Rivenbark completed. Given the foregoing, we fail to see

how the admission of the later testimony can be anything other than harmless error at best. See

State v. Dennis, 9th Dist. Summit No. 28593, 2018-Ohio-2495, ¶ 29; Civ.R. 61.

       {¶37} In light of the foregoing, Mr. Rivenbark has failed to demonstrate that the trial

court committed reversible error in admitting Ms. Kilbane’s testimony. Mr. Rivenbark’s second

assignment of error is overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED IN ALLOWING THE JURY TO HEAR
       EVIDENCE OF HOW [DRUG MART] REGULARLY ACCOMMODATED
       OTHER EMPLOYEES’ REQUESTS FOR ACCOMMODATION.

       {¶38} Mr. Rivenbark argues in his third assignment of error that the trial court erred in

allowing the jury to hear evidence of how Drug Mart treated other employees and evidence that

Drug Mart regularly accommodated disabled employees.             Mr. Rivenbark argues that the

testimony was given in violation of Evid.R. 404(B) and did not satisfy the requirements of

Evid.R. 406.

       {¶39} “In general, [t]he admission or exclusion of relevant evidence rests within the

sound discretion of the trial court.” (Internal quotations and citation omitted.) Wiegand v.

Fabrizi Trucking & Paving Co., 9th Dist. Medina No. 16CA0015-M, 2017-Ohio-363, ¶ 15.

       {¶40} First, Mr. Rivenbark challenges the testimony of the director of human resources

who testified that Drug Mart had provided disability accommodations to hundreds of employees

over the course of her tenure with company. While Mr. Rivenbark’s counsel did object to that

testimony, he failed to object to earlier testimony of the same witness touching on similar issues.

The director of human resources testified without objection that it was Drug Mart’s policy to

follow the Americans with Disabilities Act, and, thus, the company tried to accommodate
                                              15


disabled employees. She testified that, under the act, she believed that it was Drug Mart’s

responsibility to provide reasonable accommodations to employees that provided Drug Mart with

disability information. She further averred that Drug Mart had 3,800 employees and did have

disabled employees. Finally, Mr. Rivenbark’s counsel asked the director of human resources

whether it was Drug Mart’s position that it always followed the Americans with Disabilities Act

when it was dealing with Mr. Rivenbark. The director responded that it was. Given the

foregoing, we fail to see how, even assuming that the objected to testimony was improper,

admission of the challenged testimony prejudiced Mr. Rivenbark in light of the testimony that

was not objected to below or challenged on appeal. See Dennis, 2018-Ohio-2495, at ¶ 29; Civ.R.

61.

       {¶41} Mr. Rivenbark additionally argues that it was improper to allow the director of

human resources to testify about how Drug Mart typically handled situations with other

employees because it was irrelevant as to how Drug Mart handled Mr. Rivenbark’s situation.

However, Mr. Rivenbark mischaracterizes the nature of the testimony. The director was first

asked whether, with respect to a meeting in May 2012 with Mr. Rivenbark, Drug Mart was

trying to coerce Mr. Rivenbark to take FMLA leave. The director responded that Drug Mart was

not trying to do so, and instead the company wanted Mr. Rivenbark to be aware of his rights.

Only then did counsel for Drug Mart ask whether the foregoing was typical or atypical with

respect to how human resources would approach an employee. Over objection, the director

responded that it was typical. Thus, the director did opine about Mr. Rivenbark’s particular

situation, and, only after doing so, commented that that approach was typical.   Mr. Rivenbark

has failed to explain how this testimony, when properly characterized, prejudiced him. See

App.R. 16(A)(7); see Civ.R. 61.
                                                16


       {¶42} Finally, Mr. Rivenbark challenges the admission of certain testimony of the vice

president of loss prevention and business development. Over objection, that witness was asked

whether he had terminated any employee because the employee had a disability, to which the

witness responded in the negative. Following that question, a leading question was asked

without objection. Thereafter, another leading question was asked, which also garnered an

objection. At that point, Mr. Rivenbark’s counsel remarked that “this is leading testimony.”

Thereafter, in overruling the objection, the trial court responded that “we are just moving through

the facts of the case.” Nothing in the record suggests that Mr. Rivenbark’s counsel objected to

the testimony on the basis that it violated Evid.R. 404(B) or Evid.R. 406. Instead, from the

record, it appears that the objections to the questions in that series were to the leading nature of

those questions. Mr. Rivenbark has not challenged the trial court’s ruling on that issue on

appeal, nor has he demonstrated that the trial court committed plain error in allowing the

testimony in violation of Evid.R. 404(B) or Evid.R. 406. See State v. Maple, 9th Dist. Summit

No. 25313, 2011-Ohio-1216, ¶ 12.

       {¶43} Mr. Rivenbark’s third assignment of error is overruled.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN ALLOWING IRRELEVANT NON-
       PROBATIVE EVIDENCE THAT CLIFF RIVENBARK WENT TO CAVS
       GAMES AFTER HIS TERMINATION, AND EVIDENCE THAT CLIFF
       RIVENBARK RECEIVED A PERSONAL INJURY SETTLEMENT, AS WELL
       AS IRRELEVANT EVIDENCE CONCERNING MR. RIVENBARK’S
       CONDUCT AT A DISCOVERY DEPOSITION, IN AN EFFORT TO MALIGN
       PLAINTIFF ON MATTERS THAT HAD NOTHING TO DO WITH THE
       ISSUES IN THE CASE.

       {¶44} Mr. Rivenbark argues in his fourth assignment of error that the trial court

improperly admitted evidence about his attendance at sporting events, his conduct at a

deposition, and his participation in a settlement conference. He argues that the evidence was
                                                17


irrelevant and prejudicial. Mr. Rivenbark argues that the evidence with respect to the settlement

conference and his attendance at sporting events portrayed him as having adequate finances such

that he would not need to be compensated and the evidence about his conduct at the deposition

improperly portrayed Mr. Rivenbark as “odd.”

                                      Settlement Conference

       {¶45} Mr. Rivenbark challenges the admission of an exhibit which is a letter from Mr.

Rivenbark’s former attorney to the then-director of human resources at Drug Mart. Much of the

letter discusses how the attorney would follow up with Mr. Rivenbark to explain to him the

benefit of using FMLA leave to have past attendance points removed and to accommodate any

future warm up time. The second paragraph mentions that Mr. Rivenbark would need to be

excused on a certain date to appear at a settlement conference related to his injury.          Mr.

Rivenbark has not explained why the majority of the letter would be inadmissible and instead

focuses only on the portion that mentions Mr. Rivenbark’s attendance at a settlement conference.

See App.R. 16(A)(7). Even assuming such discussion should have been stricken from the

exhibit, we fail to see any prejudice from the admission of the letter containing that statement.

See Civ.R. 61. Based upon other testimony, which has not been challenged on appeal, the jury

heard that as of December 2008, Mr. Rivenbark was advised by his attorney to pursue action

against the driver of the vehicle. The May 2009 letter challenged on appeal only mentions that a

settlement conference was to take place. It mentions no other details nor does it indicate that Mr.

Rivenbark had received or would receive any proceeds. Accordingly, it is difficult to say that the

admission of that exhibit misrepresented Mr. Rivenbark’s financial circumstances.
                                                 18


                                  Attendance at Sporting Events

       {¶46} Mr. Rivenbark also challenges the testimony of the director of human resources

who testified that, after his termination, she saw Mr. Rivenbark at an Indians game and a Cavs

game. She described the seats at the Indians game as being club seats and including all you can

eat food.    Even assuming this testimony was irrelevant and therefore inadmissible, Mr.

Rivenbark himself testified extensively about his passion for attending sporting events,

particularly Cavs games. He testified that he has season tickets to the Cavs and often had extra

seats to the games which he sometimes resold. For example, Mr. Rivenbark testified that, for

that “Friday’s game[,] because of [his] passion and [his] loyalty to the Cavaliers, [he had] 51

tickets that [he was] not going to use and the[ tickets were] not for sale at [that] point [but] [i]f

[his] friends want[ed] to go, [he] [would] let them go.” Thus, we fail to see how the director of

human resources’ testimony prejudiced Mr. Rivenbark in light of his own testimony on the

subject. See Civ.R. 61.

                              Mr. Rivenbark’s Deposition Behavior

       {¶47} Mr. Rivenbark also asserts that the vice president of loss prevention and business

development should not have been permitted to testify about Mr. Rivenbark’s behavior at the

vice president’s deposition. While Mr. Rivenbark did object to the testimony, he did so on the

basis that the deposition itself did not contain a record of Mr. Rivenbark’s behavior; thus, Mr.

Rivenbark’s counsel argued that there was no good faith basis to ask that question. However, on

appeal, Mr. Rivenbark has instead argued that the testimony was irrelevant and prejudicial,

objections that were not raised below. Accordingly, Mr. Rivenbark has forfeited the argument

he now makes and has not developed a plain error argument. See Maple, 2011-Ohio-1216, ¶ 12.

       {¶48} Mr. Rivenbark’s fourth assignment of error is overruled.
                                                 19


                                  ASSIGNMENT OF ERROR V

          THE TRIAL COURT COMMITTED PLAIN ERROR BY FAILING TO GIVE
          ANY JURY INSTRUCTIONS OR GUIDANCE CONCERNING PRETEXT,
          RESULTING IN INSTRUCTIONS THAT WERE INCORRECT AS A
          MATTER OF LAW AND PREJUDICED PLAINTIFF.

          {¶49} Mr. Rivenbark argues in his fifth assignment of error that the trial court

committed plain error in failing to instruct the jury on pretext. Mr. Rivenbark maintains that the

absence of a separate pretext instruction rendered the instructions incomplete and misleading.

          {¶50} Civ.R. 51(A) provides in relevant part that, “[o]n appeal, a party may not assign

as error the giving or the failure to give any instruction unless the party objects before the jury

retires to consider its verdict, stating specifically the matter objected to and the grounds of the

objection.” As discussed above, Mr. Rivenbark’s counsel did not object to the jury instructions.

In fact, it appears he collaborated with opposing counsel in drafting them. Thus, at best, Mr.

Rivenbark is limited to arguing plain error on appeal.

          {¶51} “A plain error is one that is obvious and prejudicial although neither objected to

nor affirmatively waived which, if permitted, would have a material adverse affect on the

character and public confidence in judicial proceedings. Plain error occurs when, but for the

error, the outcome of the trial clearly would have been otherwise.” (Internal quotations and

citations omitted.) White v. Artistic Pools, Inc., 9th Dist. Summit No. 24041, 2009-Ohio-443, ¶

8. “In applying the doctrine of plain error in a civil case, reviewing courts must proceed with the

utmost caution, limiting the doctrine strictly to those extremely rare cases where exceptional

circumstances require its application to prevent a manifest miscarriage of justice, and where the

error complained of, if left uncorrected, would have a material adverse effect on the character of,

and public confidence in, judicial proceedings.” Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121

(1997).
                                                20


       {¶52} While Mr. Rivenbark mentions plain error in his assignment of error, he has

neither set forth the plain error standard nor explained how he has satisfied the high burden

necessary to demonstrate plain error. See App.R. 16(A)(7). We note that the citations that Mr.

Rivenbark relies on do not deal with claims brought pursuant to R.C. 4112.02(I) or even the

comparable federal counterpart. Mr. Rivenbark has not pointed to a single case which states that

a separate pretext instruction is necessary in a case involving R.C. 4112.02(I). Therefore, we

cannot say that Mr. Rivenbark has met his burden of demonstrating plain error on appeal. See

M.H. v. J.P., 9th Dist. Lorain Nos. 15CA010832, 15CA010833, 2017-Ohio-33, ¶ 8.

       {¶53} Mr. Rivenbark’s fifth assignment of error is overruled.

                                 ASSIGNMENT OF ERROR VI

       THE JURY’S VERDICT IN THIS CASE WAS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE AND MUST BE REVERSED.

       {¶54} Mr. Rivenbark argues in his sixth assignment of error that the verdict was against

the manifest weight of the evidence. Specifically, Mr. Rivenbark argues that the weight of the

evidence did not support that Drug Mart had a legitimate nondiscriminatory reason for

terminating Mr. Rivenbark’s employment.        Mr. Rivenbark maintains there was no credible

evidence to support that he intimidated Ms. Ring.

       {¶55} “When an appellant challenges the weight of the evidence in a civil case, this

Court ‘weighs the evidence and all reasonable inferences, considers the credibility of witnesses

and determines whether in resolving conflicts in the evidence, the [finder of fact] clearly lost its

way and created such a manifest miscarriage of justice that the [judgment] must be reversed and

a new trial ordered.’” Lubanovich v. McGlocklin, 9th Dist. Medina No. 14CA0081-M, 2015-

Ohio-4618, ¶ 5, quoting Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 20. “In

weighing the evidence, however, we are always mindful of the presumption in favor of the trial
                                               21


court’s factual findings.   [T]he weight to be given the evidence and the credibility of the

witnesses are primarily for the trier of the facts.” (Internal quotations and citations omitted.)

T.S. v. R.S., 9th Dist. Summit No. 27955, 2017-Ohio-281, ¶ 4.

       {¶56} “To establish a case of retaliation [pursuant to R.C. 4112.02(I)], a claimant must

prove that (1) []he engaged in a protected activity, (2) the defending party was aware that the

claimant had engaged in that activity, (3) the defending party took an adverse employment action

against the employee, and (4) there is a causal connection between the protected activity and

adverse action.” Greer-Burger v. Temesi, 116 Ohio St. 3d 324, 2007-Ohio-6442, ¶ 13; see also

Messer v. Summa Health Sys., 9th Dist. Summit No. 28470, 2018-Ohio-372, ¶ 47.               “If a

complainant establishes a prima facie case, the burden then shifts to the employer to articulate

some legitimate, nondiscriminatory reason for its actions. If the employer satisfies this burden,

the burden shifts back to the complainant to demonstrate that the proffered reason was not the

true reason for the employment decision.” (Internal quotations and citations omitted.) Greer-

Burger at ¶ 14.

       {¶57} The only disputed issue on appeal is whether Drug Mart terminated Mr.

Rivenbark’s employment for nondiscriminatory reasons. The parties presented competing views

of the August 9, 2012 meeting between Ms. Ring and Mr. Rivenbark that ultimately led to Mr.

Rivenbark’s termination.    In addition, they presented conflicting evidence on Drug Mart’s

willingness to accommodate Mr. Rivenbark. Mr. Rivenbark maintained that, late in 2010, Drug

Mart stopped allowing him to pull items for two stores at a time, and instead required him to pull

only one store at time. Drug Mart, on the other hand, asserted that there was only a span of a few

days during which that accommodation was removed; however, it was thereafter reinstated. And

while Drug Mart argued that it continued the accommodation, Drug Mart was nonetheless of the
                                               22


position that Mr. Rivenbark had not provided sufficient documentation from his physician about

his restrictions and limitations. Overall, Mr. Rivenbark provided testimony that if believed,

could demonstrate a pattern of Drug Mart not addressing or inadequately addressing his

accommodation needs, while Drug Mart presented evidence that, if believed, supported its

contention that it was responsive to Mr. Rivenbark’s concerns and that its response was limited

by the lack of complete information from Mr. Rivenbark’s physician. Whereas Mr. Rivenbark

attempted to demonstrate that Drug Mart should have had all of the information that it needed

from his physician.

       {¶58}     With respect to the August 9, 2012 meeting, Mr. Rivenbark maintained that he

went into the conference room where Ms. Ring maintained open hours and read her a two-page

letter he had written over the past weekend. That letter discussed how Mr. Rivenbark was

diagnosed with bipolar and how Drug Mart had worked out reasonable accommodations for him

in that instance. The letter went on to discuss Mr. Rivenbark’s accident involving the car and

how he believed the relevant information was in his file. Mr. Rivenbark maintained that he

began asking for accommodations in 2008 and had continued to do so up until that day. Mr.

Rivenbark maintained that he needed an accommodation and believed that Drug Mart had

ignored and denied his requests. Mr. Rivenbark asserted that he feared retaliation and asked that

Drug Mart respond within ten days to his request for accommodation so that he could pursue

additional action as necessary.

       {¶59} Mr. Rivenbark asserted that, while reading the letter, he looked up and told Ms.

Ring that, when he was first asking for accommodations, he at one point left a meeting with Ms.

Ring crying because he thought she was laughing at him. When Mr. Rivenbark finished reading

the letter, he asserted that he thanked Ms. Ring for her time and left the room. Mr. Rivenbark
                                               23


maintained that he did not hear Ms. Ring say anything to him as he was reading the letter;

however, he acknowledged that he was shaking while reading the letter and was focused on

reading the letter. After leaving the room, Mr. Rivenbark finished his shift and then went home.

Mr. Rivenbark maintained that he was terminated for requesting an accommodation.

       {¶60} Ms. Ring’s description of the meeting was far different. She maintained that Mr.

Rivenbark did not come and merely read a two-page letter. Instead, she asserted that the

encounter lasted approximately 30 minutes. She acknowledged that Mr. Rivenbark did not yell

at her and had never threatened her. Nonetheless, by the end of the meeting Ms. Ring felt afraid

and intimidated.

       {¶61} Ms. Ring described that Mr. Rivenbark’s behavior had begun to change towards

the end of July, after he was moved to the staging position. Ms. Ring testified that she had dealt

with Mr. Rivenbark and his “ups and downs” a lot over the years, but never before the end of

July 2012 felt the increase in concern that she had at that time. She noted that Mr. Rivenbark

had become “more angry, more irrational, more unreasonable and didn’t really take in to

consideration what you had to say.” Because of that shift in behavior, prior to August 9, 2012,

she went into the conference room and began to see if there were alternate exits to the room and

contemplated where to sit so that she would have easy access to an exit. Ms. Ring testified that

she had reported her concerns to her co-workers in human resources and the vice president of

loss prevention and business development testified that the human resources department had

their own internal code to communicate with each other when someone was meeting with Mr.

Rivenbark. After the meeting on August 9, 2012, Ms. Ring reported to Mr. Waugh that, due to

her concerns about Mr. Rivenbark, the employees in human resources previously agreed that if
                                                24


Ms. Ring did not return from her open hours in the conference room by a certain time, they

would come looking for her.

       {¶62} Ms. Ring testified that the first 30 seconds or minute of the August 9, 2012

meeting were fairly “light hearted[.]” Shortly after, Ms. Ring indicated his demeanor changed.

“[H]e became increasingly angry, accusatory, demonstrative, animated. He had a tone. He

never yelled but he had a tone and [was] ripping up paper, flexing his muscles.” Mr. Rivenbark

sat down and began describing how he had “flexed his muscles” with management in a prior

meeting. He then tore a piece of paper off the calculator, began tearing it into little pieces, and

dropping them on the desk. Ms. Ring found the manner in which he did it disturbing.

       {¶63} Ms. Ring described that Mr. Rivenbark was difficult to follow and jumped from

one subject to the next. Ms. Ring informed Mr. Rivenbark again that Drug Mart did not have his

restrictions in his file. Mr. Rivenbark became very agitated, his hands were trembling, and he

was shaking. He had a strange smile on his face as he was discussing how Drug Mart was

treating him and how it was not accommodating him.

       {¶64} When Mr. Rivenbark went to pull something out of his pocket, Ms. Ring became

concerned that he might have a weapon. Ultimately, Mr. Rivenbark pulled out a statement he

proceeded to read to her. The entire time Mr. Rivenbark was speaking he kept saying “you[,]”

referring to Ms. Ring, did not do something and when Ms. Ring asked whether he was referring

to her personally or Drug Mart, he responded, both. Ms. Ring felt that Mr. Rivenbark was

holding her responsible for any perceived unfair treatment by Drug Mart.

       {¶65} At this point, Ms. Ring became afraid. She described him as irrational and she

did not know what he was going to do. She became increasingly concerned for her safety and, at

one point, told Mr. Rivenbark that she was feeling intimidated by him. However, Mr. Rivenbark
                                                 25


offered no response to her comment. When Mr. Rivenbark was finished, he thanked her and left.

Ms. Ring then called the human resources department to let them know she was okay and then

went to talk to Mr. Waugh.

       {¶66} Ms. Ring was very emotional during her meeting with Mr. Waugh and took a

minute to calm down as she was trembling and teary-eyed when she came in. Ms. Ring relayed

the incident to Mr. Waugh. Mr. Waugh believed that Ms. Ring was in fear of her life and that

she was intimidated by Mr. Rivenbark. Mr. Waugh offered to call her husband and have him

pick her up; however, she declined. Ms. Ring did tell Mr. Waugh that she no longer wanted to

be alone with Mr. Rivenbark. After Ms. Ring went home on August 9, 2012, she talked to her

husband about the incident. To ensure her safety, they agreed that her husband would meet her

at work outside the parking lot and follow her home.

       {¶67} The vice president of loss prevention and business development also spoke with

Ms. Ring about the incident.     After speaking with Ms. Ring, the vice president believed that

there was a real threat and testified that he had “dealt with a lot of people and a lot of situations

over the years and a lot of different levels within [Drug Mart], and [he had] never dealt with any

employee that was that raw in [her] fear. She was * * * scared. She was really scared.”

       {¶68} Drug Mart’s handbook listed serious violations that could result in immediate

termination. One of those serious violations was “[i]mplied or actual harm, intimidation or

flagrant discourtesy towards an employee, visitor or customer.” The president of the retail

division of Drug Mart, the chief financial officer, the director of human resources, and the vice

president of loss prevention and business development discussed the incident. Ultimately, the

president decided to terminate Mr. Rivenbark’s employment due to his intimidation of Ms. Ring.
                                                  26


They did not interview or speak with Mr. Rivenbark about the encounter prior to deciding to

terminate his employment.

       {¶69} Following Mr. Rivenbark’s termination, Ms. Ring expressed concern that Mr.

Rivenbark might know where she lived and asked the vice president of loss prevention and

business development if he knew what type of vehicle Mr. Rivenbark drove because she was

concerned that he might follow her home and was not sure what he was capable of doing.

       {¶70} After thoroughly and independently reviewing the record, we cannot say that the

jury lost its way in concluding that Drug Mart did not terminate Mr. Rivenbark because he

requested a physical accommodation or because he objected to Drug Mart’s response to his

request for accommodation. The jury had the opportunity to observe both Mr. Rivenbark and

Ms. Ring testify and also heard from Drug Mart employees who spoke to Ms. Ring after her

encounter with Mr. Rivenbark. While Mr. Rivenbark argues that his behavior at the August 9,

2012 meeting was similar to other behavior he exhibited throughout his tenure at Drug Mart, Ms.

Ring testified that his behavior was changing toward the end of July 2012. Ms. Ring testified to

dealing with Mr. Rivenbark on many other occasions and not being afraid. Nonetheless, she

averred that she was intimidated and afraid on August 9, 2012 and her fellow employees

expressed that they believed her. “Ultimately, [i]n reaching its verdict, the jury was in the best

position to evaluate the credibility of the witnesses and it was entitled to believe all, part, or none

of the testimony of each witness.”        (Internal quotations and citations omitted.)         Wade v.

Mancuso, 9th Dist. Lorain No. 16CA010978, 2018-Ohio-1563, ¶ 33. Mr. Rivenbark has not

demonstrated that the jury lost its way in evaluating credibility or in rendering a verdict.

       {¶71} Mr. Rivenbark’s sixth assignment of error is overruled.
                                                27


                                                III.

       {¶72} Mr. Rivenbark’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT



SCHAFER, P. J.
CALLAHAN, J.
CONCUR.
                                        28


APPEARANCES:

CLIFF RIVENBARK, pro se, Appellant.

MICHAEL C. COHAN, Attorney at Law, for Appellee.